Exhibit 10.3

Execution Version

SECOND AMENDED AND RESTATED

RIHL UNDERTAKING AND AGREEMENT

THIS SECOND AMENDED AND RESTATED RIHL UNDERTAKING AND AGREEMENT, dated as of the
22nd day of April, 2010 (this “Agreement”), is made by RENAISSANCE INVESTMENT
HOLDINGS LTD., a Bermuda company (“RIHL”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank, National
Association) (“Wells Fargo”), as Administrative Agent, and the other Lender
Parties (as hereinafter defined). Capitalized terms used herein without
definition shall have the meanings given to them in, or by reference in, the
Reimbursement Agreement referred to below.

RECITALS

A. Certain Subsidiaries and Affiliates (the “Account Parties”) of RenaissanceRe
Holdings Ltd. (“RenRe”), RenRe, certain banks and other financial institutions
(collectively, the “Lenders”), Wells Fargo, as Administrative Agent, Issuing
Bank and Collateral Agent, Bank of America, N.A., as Syndication Agent, and ING
Bank N.V., London Branch, as Documentation Agent (the Lenders, Wells Fargo in
each of its capacities, the Syndication Agent and the Documentation Agent,
collectively, the “Lender Parties”), are parties to a Third Amended and Restated
Reimbursement Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Reimbursement Agreement”), providing for
the availability of certain letter of credit facilities to the Account Parties
upon the terms and conditions set forth therein. The Reimbursement Agreement
amends and restates the reimbursement agreement initially dated as of
December 20, 2002, as amended by a first amended and restated reimbursement
agreement dated as of March 31, 2004, as amended by a second amended and
restated reimbursement agreement dated as of April 27, 2007, and as further
amended up to but not including the date hereof, among the Account Parties,
RenRe, the lenders party thereto, Wells Fargo and certain other named agents
party thereto (such reimbursement agreement, as amended up to but not including
the date hereof, the “Existing Reimbursement Agreement”).

B. This Agreement amends and restates the RIHL Undertaking and Agreement
initially dated as of December 20, 2002, as amended and restated by the Amended
and Restated RIHL Undertaking and Agreement, dated as of April 27, 2007, and as
further amended up to but not including the date hereof, between RIHL and Wells
Fargo (the “Existing RIHL Agreement”).

C. It was a condition to the extension of credit to the Account Parties under
the Existing Reimbursement Agreement, and remains a condition under the
Reimbursement Agreement, that each of the Account Party enter into a Pledge and
Security Agreement under which it pledges to the Collateral Agent certain
Collateral which may include certain Redeemable Preference Shares issued by RIHL
and owned beneficially by such Account Party, together with certain other
Collateral, including redemption proceeds of the Redeemable Preference Shares
(each being a “Pledge Agreement”). To the extent that Redeemable Preference
Shares are pledged to the Collateral Agent under the Pledge Agreements, the
Lender Parties are secured by, and have certain rights to exercise redemption
and related rights in respect of such Redeemable Preference Shares. The Account
Parties and RIHL are engaged in related



--------------------------------------------------------------------------------

businesses and RIHL holds, invests and manages a substantial part of the
investment portfolios of each of the Account Parties to which it has issued
Redeemable Preferred Shares, which investment portfolios will, directly or
indirectly, constitute the Collateral under the Pledge Agreements.

D. It was a further condition to the extension of credit to the Account Parties
under the Existing Reimbursement Agreement, and remains a condition under the
Reimbursement Agreement, that RIHL shall have agreed, by executing and
delivering first the Existing RIHL Agreement and now this Agreement, to take
certain actions and make certain other covenants in support of the Obligations
of the Account Parties under the Credit Documents. The Lender Parties are
relying on this Agreement in their decision to extend credit to the Account
Parties under the Reimbursement Agreement, and would not enter into the
Reimbursement Agreement without this Agreement.

E. Each of the shareholders of RIHL irrevocably and unconditionally consents to
the terms of this Agreement and the related RIHL Pledge Agreement and RIHL
Control Agreements referred to herein, and to the performance by RIHL of this
Agreement and the other Credit Documents (including the RIHL Pledge Agreement
and RIHL Control Agreement) in accordance with the terms thereof, by their
acknowledgement and countersignature of this Agreement, and each subsequent
shareholder of RIHL will enter into a similar consent as a condition of
acquiring its shareholding in RIHL.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lender Parties to enter into the Reimbursement Agreement and to
induce the Lenders to extend credit to the Account Parties thereunder, RIHL
hereby agrees as follows:

1. Representations and Warranties. RIHL represents and warrants to the Lender
Parties as follows:

(a) Corporate Organization and Power. RIHL (i) is a company duly organized,
validly existing and in good standing under the laws of Bermuda, (ii) has the
full corporate power and authority to execute, deliver and perform the Credit
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted, and (iii) is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, except where the failure to so qualify would not be
reasonably likely to have a Material Adverse Effect.

(b) Authorization; Enforceability. RIHL has taken all necessary corporate action
to execute, deliver and perform each of the Credit Documents to which it is or
will be a party, and has validly executed and delivered each of the Credit
Documents to which it is or will be a party. All of RIHL’s shareholders have
acknowledged and consented to this Agreement and directed RIHL to enter into and
perform this Agreement in accordance with its terms. This Agreement constitutes,
and each of the other Credit

 

2



--------------------------------------------------------------------------------

Documents to which RIHL is a party upon execution and delivery by RIHL will
constitute, the legal, valid and binding obligation of RIHL, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights against RIHL generally, by general equitable
principles or by principles of good faith and fair dealing.

(c) No Violation. The execution, delivery and performance by RIHL of this
Agreement and each of the other Credit Documents to which it is or will be a
party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its memorandum of association or Bye-laws or
contravene any other Requirement of Law applicable to it, (ii) conflict with,
result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, agreement or other instrument to which it is a
party, by which it or any of its properties is bound or to which it is subject,
or (iii) except for the Liens granted in favor of the Collateral Agent pursuant
to the Security Documents, result in or require the creation or imposition of
any Lien upon any of its properties or assets.

(d) Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
RIHL of this Agreement or any of the other Credit Documents to which it is or
will be a party or the legality, validity or enforceability hereof or thereof,
other than (i) filings and other actions necessary to perfect the Liens created
by the Security Documents and (ii) consents, authorizations and filings that
have been made or obtained and that are (or on the Restatement Effective Date
will be) in full force and effect, which consents, authorizations and filings
are listed on Schedule 1(d). RIHL has, and is in good standing with respect to,
all governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties except where the failure to have any approval, license, permit or
authorization would not reasonably be expected to have a Material Adverse
Effect.

(e) Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of RIHL, threatened, at law, in equity or in
arbitration, before any court, other Governmental Authority or other Person,
(i) against or affecting RIHL or any of its properties which would, if adversely
determined, reasonably be expected to have a Material Adverse Effect, or
(ii) with respect to the legality, validity or enforceability of this Agreement
or any of the other Credit Documents to which RIHL is a party.

(f) Taxes. RIHL has timely filed all tax returns and reports required to be
filed by it and has paid all taxes, assessments, fees and other charges levied
upon it or upon its properties that are shown thereon as due and payable, other
than (i) those that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with GAAP or
(ii) those which the failure to file or pay would not have a Material Adverse
Effect. Such returns accurately reflect in all

 

3



--------------------------------------------------------------------------------

material respects all liability for taxes of RIHL for the periods covered
thereby. There is no ongoing audit or examination or, to the knowledge of RIHL,
other investigation by any Governmental Authority of the tax liability of RIHL
and there is no unresolved claim by any Governmental Authority concerning the
tax liability of RIHL for any period for which tax returns have been or were
required to have been filed, other than claims for which adequate reserves have
been established in accordance with GAAP or which the failure to pay would not
have a Material Adverse Effect.

(g) Subsidiaries. RIHL does not have any Subsidiaries.

(h) Margin Regulations. RIHL is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and does not own any Margin Stock.

(i) No Material Adverse Change. There exists no event, condition or state of
facts with respect to RIHL, its condition (financial or otherwise), operations,
properties or business that could reasonably be expected to have a Material
Adverse Effect.

(j) Financial Matters. RIHL has heretofore furnished to the Administrative Agent
copies of the audited balance sheet of RIHL as of December 31, 2009, and the
related statements of income, cash flows and stockholders’ equity for the
twelve-month period then ended. Such financial statements have been prepared in
accordance with GAAP and present fairly the financial condition of RIHL as of
the date thereof and the results of operations of RIHL for the period then
ended. Except as reflected in the financial statements referred to above and
except for the obligations of RIHL under the Credit Documents, there are no
material liabilities or obligations with respect to RIHL of any nature
whatsoever (whether absolute, contingent or otherwise and whether or not due).

(k) Solvency. RIHL, after giving effect to the consummation of the transactions
contemplated hereby, (i) has capital sufficient to carry on its businesses as
conducted and as proposed to be conducted, (ii) has assets with a fair saleable
value, determined on a going concern basis, (y) not less than the amount
required to pay the probable liability on its existing debts as they become
absolute and matured and (z) greater than the total amount of its liabilities
(including identified contingent liabilities, valued at the amount that can
reasonably be expected to become absolute and matured), and (iii) does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay such debts and liabilities as they mature.

(l) Ownership of Properties. RIHL has good title to all of its properties and
assets material to its business reflected in the most recent financial
statements referred to in Section 1(j) and in the account statements provided to
the Administrative Agent in connection with RIHL’s Pledge Agreement (except
property or assets sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all Liens other than Permitted
Liens.

 

4



--------------------------------------------------------------------------------

(m) Employees. RIHL has no employees and does not sponsor and is not a party to
any pension, retirement or welfare benefit plans.

(n) Compliance with Laws. RIHL has timely filed all material reports, documents
and other materials required to be filed by it under all applicable Requirements
of Law with any Governmental Authority, has retained all material records and
documents required to be retained by it under all applicable Requirements of
Law, and is otherwise in compliance with all applicable Requirements of Law in
respect of the conduct of its business and the ownership and operation of its
properties, except for such Requirements of Law the failure to comply with
which, individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

(o) Investment Company. RIHL is not an “investment company,” a company
“controlled” by an “investment company,” or an “investment advisor,” within the
meaning of the Investment Company Act of 1940, as amended.

(p) Material Contracts. Schedule 1(p) lists each material contract (other than
the Credit Documents) to which RIHL is a party, by which it or its properties is
bound or to which it is subject (collectively, “Material Contracts”), and also
indicates the parties, subject matter and term thereof. Each Material Contract
is in full force and effect and is enforceable by RIHL in accordance with its
terms, and RIHL (or, to the knowledge of RIHL, any other party thereto) is not
in breach of or default under any Material Contract in any material respect or
has given notice of termination or cancellation of any Material Contract. True
and complete copies of the Investment Agreement and the RIHL Custodial Agreement
have been provided to the Agents and Lenders.

(q) Security Documents. The provisions of the RIHL Pledge Agreement and RIHL
Control Agreements create in favor of the Collateral Agent, for its benefit and
the benefit of the Lender Parties, a valid and enforceable security interest in
and Lien upon all right, title and interest of RIHL in and to the securities
entitlements to the financial assets from time to time credited to the “Account”
referred to in each of the RIHL Control Agreements purported to be pledged by it
thereunder and described therein, and such security interest and Lien
constitutes a fully perfected security interest in and Lien upon such right,
title and interest of RIHL in and to such Collateral.

(r) Full Disclosure. All factual information heretofore or contemporaneously
furnished to the Administrative Agent or any other Lender Party in writing by or
on behalf of RIHL for purposes of or in connection with this Agreement and the
transactions contemplated by the Credit Documents is, and all other such factual
information hereafter furnished to the Administrative Agent or any other Lender
Party in writing by or on behalf of RIHL will be, true and accurate in all
material respects on the date as of which such information is dated or certified
(or, if such information has been amended or supplemented, on the date as of
which any such amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such information
was provided, not misleading.

 

5



--------------------------------------------------------------------------------

2. Affirmative Covenants; Corporate Separateness. RIHL covenants and agrees
that, until the Termination Date under the Reimbursement Agreement:

(a) Financial Statements. RIHL will deliver, or cause to be delivered, to each
Lender Party its financial statements as and when required by (and in compliance
with) the Reimbursement Agreement.

(b) Other Business and Financial Information. RIHL will deliver to each Lender
Party:

(i) On a monthly basis, a copy of the Collateral Value Report with respect to
RIHL in accordance with the terms of Section 2.16(b) of the Reimbursement
Agreement;

(ii) Promptly upon receipt thereof, copies of any “management letter” submitted
to RIHL by its certified public accountants in connection with each annual,
interim or special audit, and promptly upon completion thereof, any response
report from RIHL in respect thereof;

(iii) Promptly upon receipt thereof, copies of any new, updated or revised
report from S&P (or any other similar or successor rating agency) with respect
to RIHL;

(iv) Promptly upon the sending, filing or receipt thereof, copies of (A) all
financial statements and other material reports, notices and filings that RIHL
shall send to or receive from any Governmental Authority, (B) all notices and
other reports made available by RIHL to its shareholders;

(v) Promptly upon (and in any event on the next Business Day after) any
Responsible Officer of RIHL obtaining knowledge thereof, written notice of the
occurrence of any Substitution Event, Suspension Event, Default or Event of
Default (including RIHL’s failure to comply with its undertakings in this
Agreement and the other Credit Documents), together with a written statement of
a Responsible Officer of RIHL specifying the nature of such event, the period of
existence thereof and the action that RIHL has taken and proposes to take with
respect thereto;

(vi) Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of RIHL obtaining knowledge thereof, written notice of any
of the following:

(A) the institution or threatened institution of any action, suit, investigation
or proceeding against or affecting RIHL, including any such investigation or
proceeding by any Governmental Authority (other than routine periodic inquiries,
investigations or reviews), that would, if adversely determined, be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect, and
any material development in any litigation or other proceeding previously
reported pursuant to this subsection;

 

6



--------------------------------------------------------------------------------

(B) the receipt by RIHL from any Governmental Authority of (y) any notice
asserting any failure by RIHL to be in compliance with applicable Requirements
of Law or that threatens the taking of any action against RIHL or sets forth
circumstances that, if taken or adversely determined, would be reasonably likely
to have a Material Adverse Effect, or (z) any notice of any actual or threatened
suspension, limitation or revocation of, failure to renew, or imposition of any
restraining order, escrow or impoundment of funds in connection with, any
license, permit, accreditation or authorization of RIHL, where such action would
be reasonably likely to have a Material Adverse Effect;

(C) the occurrence of any material default under, or any proposed or threatened
termination or cancellation of, any Material Contract or other material contract
or agreement to which RIHL is a party, the termination or cancellation of which
would be reasonably likely to have a Material Adverse Effect, or any proposed
amendment to any such Material Contract which would require the consent of the
Administrative Agent;

(D) any other matter or event that has, or would be reasonably likely to have, a
Material Adverse Effect, together with a written statement of a Responsible
Officer of RIHL setting forth the nature and period of existence thereof and the
action that RIHL has taken and proposes to take with respect thereto; and

(E) as promptly as reasonably practicable, such other information about the
business, condition (financial or otherwise), operations or properties of RIHL
as the Administrative Agent or any other Lender Party may from time to time
reasonably request.

Information to be provided to all the Lender Parties pursuant to Sections 2(a)
and 2(b) may be provided by RIHL’s posting such information to SyndTrak,
IntraLinks or similar information transmission systems as provided in the
Reimbursement Agreement; provided that any notice pursuant to Section 2(b)(v) or
clauses (A) through (D) of Section 2(b)(vi) shall not be effective until also
received by the Administrative Agent as required by Section 9.2(a) of the
Reimbursement Agreement.

(c) Existence; Franchises; Maintenance of Properties. RIHL will (i) maintain and
preserve in full force and effect its legal existence and (ii) obtain, maintain
and preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary for (i) its compliance with its undertakings in this
Agreement and the other Credit Documents or (ii) the ownership, occupation or
use of its properties or the conduct of its business, except to the extent the
failure to do so with respect to this clause (ii) would not be reasonably likely
to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(d) Compliance with Laws. RIHL will comply in all respects with all Requirements
of Law applicable in respect of the conduct of its business and the ownership
and operation of its properties, except to the extent the failure so to comply
would not be reasonably likely to have a Material Adverse Effect.

(e) Payment of Obligations. RIHL will (i) pay all liabilities and obligations as
and when due (subject to any applicable subordination provisions), and (ii) pay
and discharge all taxes, assessments and governmental charges or levies imposed
upon it, upon its income or profits or upon any of its properties, prior to the
date on which penalties would attach thereto, and all lawful claims that, if
unpaid, might become a Lien upon any of the properties of RIHL; provided,
however, that RIHL shall not be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which RIHL is maintaining adequate reserves with respect
thereto in accordance with GAAP.

(f) Maintenance of Books and Records; Inspection. RIHL will (i) maintain
adequate books, accounts and records, in which full, true and correct entries
shall be made of all financial transactions in relation to its business and
properties, and prepare all financial statements required under this Agreement,
in each case in accordance with GAAP and in compliance with the requirements of
any Governmental Authority having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent, Collateral Agent and Issuing
Bank to visit and inspect its properties and examine or audit its books,
records, working papers and accounts and make copies and memoranda of them, and
to discuss its affairs, finances and accounts with its officers and employees
and, upon notice to RIHL, the independent public accountants of RIHL (and by
this provision RIHL authorizes such accountants to discuss the finances and
affairs of RIHL), all at such times and from time to time, upon reasonable
notice and at such reasonable times during normal business hours, as may be
reasonably requested.

(g) Compliance with Pledge Agreements. RIHL will comply, and will cooperate with
and assist the Account Parties and RenRe in complying, with the terms and
provisions that pertain to RIHL under the Pledge Agreements. Without limiting
the foregoing, upon the redemption of any Redeemable Preference Shares at the
direction of the Collateral Agent, if a Substitution Event, Suspension Event or
Event of Default exists the redemption shall be made in cash or in kind as
directed by the Collateral Agent (whether directly or through the Custodian).

(h) Further Assurances. RIHL will make, execute, endorse, acknowledge and
deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Lender Parties under this Agreement and the other
Credit Documents.

 

8



--------------------------------------------------------------------------------

(i) Maintenance of Separate Existence. RIHL hereby acknowledges that the Lender
Parties are entering into the transactions contemplated by the Credit Documents
in reliance upon RIHL’s identity as a legal entity separate from RenRe and its
other Subsidiaries and Affiliates. Therefore, RIHL shall take and cause to be
taken all steps specifically required by this Agreement or reasonably required
by the Administrative Agent or the Required Lenders to continue RIHL’s identity
as a separate legal entity and to make it apparent to third Persons that RIHL is
an entity with assets and liabilities distinct from those of RenRe and its other
Subsidiaries and Affiliates, and is not a division of RenRe or any other Person.
Without limiting the foregoing, RIHL will take and cause to be taken such
actions as shall be required in order that:

(i) RIHL will remain at all times a limited purpose corporation, the primary
activities of which are restricted in its memorandum of association and Bye-laws
to issuing its common shares and the Redeemable Preference Shares and holding
financial assets which will be managed pursuant to the Investment Agreement
between RIHL and Renaissance Underwriting Managers Ltd. (“RUM”), and conducting
such other activities as it deems necessary or appropriate to carry out its
primary activities.

(ii) Any director, consultant or agent of RIHL will be compensated from RIHL’s
funds for services provided to RIHL. RIHL will not engage any agents other than
(x) pursuant to the Investment Agreement, (y) Mellon, in its capacity as
Custodian (or any successor or replacement Custodian appointed in conformity
with the RIHL Pledge Agreement), and (z) its attorneys, auditors, other
professionals and non-material other agents (e.g., agents for service of
process, registered agents, etc.).

(iii) RIHL will contract with RUM to perform for RIHL all operations required on
a daily basis to carry on the business of RIHL. RIHL or its shareholders (other
than RenRe or any Affiliates thereof) will pay fees, if due, to RUM, as provided
in the Investment Agreement, which RIHL agrees will not be amended, modified or
waived in any manner adverse to RIHL without the prior written consent of the
Administrative Agent or, as applicable, the Required Lenders, pursuant to
Section 6.8 of the Reimbursement Agreement. RIHL will not incur any material
indirect or overhead expenses for items shared with RenRe (or any other
Affiliate thereof) except pursuant to the Investment Agreement. To the extent,
if any, that RIHL (or any other Affiliate thereof) shares items of expenses
pursuant to the Investment Agreement for legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered, it being
understood that RenRe shall pay all expenses relating to the preparation,
negotiation, execution and delivery of the Credit Documents, including, without
limitation, legal, rating agency and other fees.

 

9



--------------------------------------------------------------------------------

(iv) RIHL’s operating fees and expenses will be paid from its own separate
accounts and will not be paid by RenRe or any other Affiliate of RenRe.

(v) RIHL will have its own stationery and business papers.

(vi) RIHL will keep correct and complete minutes of the meetings and other
proceedings of its shareholders and board of directors and the resolutions,
agreements and other instruments of RIHL will be continuously maintained as
official records by RIHL.

(vii) The books of account, financial reports and corporate records of RIHL will
be maintained separately from those of RenRe and each other Subsidiary or
Affiliate of RenRe.

(viii) RIHL’s assets will be maintained in a manner that facilitates their
identification and segregation from those of RenRe and its other Subsidiaries
and Affiliates.

(ix) RenRe and each other Affiliate of RIHL will strictly observe corporate
formalities in its dealings with RIHL, and funds or other assets of RIHL will
not be commingled with those of RenRe or any of its Subsidiaries and Affiliates.

(x) RIHL will maintain arm’s length relationships with RenRe and each other
Affiliate of RenRe, and will compensate (or cause its shareholders to
compensate) RenRe and each other Affiliate of RenRe that renders or otherwise
furnishes services or merchandise to RIHL at market rates (except as otherwise
provided in the Investment Agreement) for such services or merchandise.

(xi) RIHL will not assume or guaranty the liabilities of its shareholders or
Affiliates, except any guaranty required by this Agreement or the other Credit
Documents.

(xii) RIHL will not make loans to or acquire obligations or securities issued by
its shareholders or Affiliates.

(xiii) No Affiliate of RIHL will be, nor will it hold itself out to be,
responsible for the debts of RIHL or the decisions or actions in respect of the
daily business and affairs of RIHL (other than RUM pursuant to the terms of the
Investment Agreement).

(xiv) RIHL and RenRe or any of its other Subsidiaries and Affiliates will not
operate or purport to operate as an integrated single economic unit with respect
to each other or in their dealing with any other entity.

3. Negative Covenants. RIHL covenants and agrees that, until the Termination
Date under the Reimbursement Agreement:

 

10



--------------------------------------------------------------------------------

(a) Merger; Consolidation. RIHL will not liquidate, wind up or dissolve, or
enter into any consolidation, merger or other combination, or agree to do any of
the foregoing; provided, however, that RIHL may merge or consolidate with
another Person so long as (i) RIHL is the surviving entity and (ii) immediately
after giving effect thereto, no Substitution Event, Suspension Event, Default or
Event of Default would exist.

(b) Debt and Liabilities. RIHL will not create, incur, assume or suffer to exist
any Debt or other liabilities other than:

(i) obligations incurred under this Agreement and the other Credit Documents;

(ii) obligations evidenced by the Redeemable Preference Shares;

(iii) Debt permitted by Article 1A(i) of the Bye-laws of RIHL;

(iv) accrued expenses, current accounts payable and other current liabilities
arising in the ordinary course of business and not incurred through the
borrowing of money, provided that the same shall be paid when due except to the
extent being contested in good faith and by appropriate proceedings, including
fees and expenses arising under the Investment Agreement and customary
organizational expenses in connection with the continued existence of RIHL and
issuance of the common shares and the Redeemable Preference Shares;

(v) taxes incurred in the ordinary course of business; and

(vi) obligations in connection with other credit facilities for holders
(including the Account Parties) of Redeemable Preference Shares; provided that
no document, instrument, undertaking or agreement relating to such other credit
facilities may in any way directly or indirectly (A) restrict the performance by
RIHL and the other Credit Parties of their obligations under this Agreement and
the other Credit Documents, (B) provide for any restriction or limitation on the
rights and remedies of the Lender Parties under this Agreement and the other
Credit Documents, (C) encumber or restrict any of the Collateral provided or to
be provided by RIHL and/or the Account Parties for the Obligations, (D) provide
more favorable or expedited redemption procedures for any Redeemable Preference
Shares than those provided for the Redeemable Preference Shares pledged as
Collateral for the Obligations or (E) require the consent of any other Person to
the amendment, modification or waiver of any provision of the Credit Documents.

(c) Disposition of Assets. RIHL will not sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions) all or
substantially all of its assets, business or properties, except in connection
with (i) redemptions of Redeemable Preference Shares and (ii) the investment and
reinvestment of its assets in accordance with the terms of the Investment
Agreement, the PPM and the Credit Documents.

 

11



--------------------------------------------------------------------------------

(d) Investments. RIHL will not directly or indirectly, purchase, own, invest in
or otherwise acquire any Equity Interests, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or create or
acquire any Subsidiary, or become a partner or joint venturer in any partnership
or joint venture (collectively, “Investments”), or make a commitment or
otherwise agree to do any of the foregoing, other than Permitted Investments.
“Permitted Investments” shall mean investments complying, individually and in
the aggregate, with the investment strategy set forth in the PPM of RIHL.

(e) Restricted Payments. RIHL will not directly or indirectly, declare or make
any dividend payment, or make any other distribution of cash, property or
assets, in respect of any of its Equity Interests, or purchase, redeem, retire
or otherwise acquire for value any of its Equity Interests (other than
Redeemable Preference Shares redeemed by or on behalf of the Collateral Agent)
or any warrants, rights or options to acquire its Equity Interests, or set aside
funds for any of the foregoing, if an Event of Default (including the failure of
any Account Party to maintain sufficient eligible Collateral) would be caused
thereby.

(f) Business Changes. RIHL will not make or permit to be made (i) any change in
the character of the business engaged in by it on the date hereof, (ii) any
material change to the investment policies applicable to the assets of RIHL on
the date hereof or (iii) any other change that would impair or materially and
adversely affect the interests or remedies of the Lender Parties under the
Credit Documents.

(g) Certain Amendments. RIHL will not (i) amend, modify or waive, or permit the
amendment, modification or waiver of, any provision of any Material Contract or
breach or otherwise violate in any material respect any of the provisions
thereunder, or (ii) amend, modify or change in any material respect any
provision of its memorandum of association and Bye-laws or the terms of any
class or series of its Equity Interests.

(h) Accounting Changes. RIHL will not make or permit any material change in its
accounting policies or reporting practices, except as may be required by GAAP.
RIHL will not change the ending date of its fiscal year to a date other than
December 31.

(i) Shares. RIHL will issue its common shares only to RenRe and will issue
Redeemable Preference Shares only to RenRe Affiliates that are not domiciled in
the United States or any political subdivision thereof. All Redeemable
Preference Shares will only be issued on a fully paid and non-assessable basis.

(j) Employees. RIHL will not have any employees and will not sponsor or be a
party to any pension, retirement or welfare benefit plans.

(k) Conversion of Redeemable Preference Shares. RIHL will not convert any
Class A Redeemable Preference Shares into Class B Redeemable Preference Shares.

 

12



--------------------------------------------------------------------------------

(l) Redemption Restrictions. Notwithstanding anything to the contrary in this
Agreement, RIHL will not redeem any Redeemable Preference Shares in violation of
the redemption restrictions set forth on Exhibit A hereto.

4. Guaranty.

(a) RIHL hereby irrevocably and unconditionally guarantees (each being an “RIHL
Guaranty” and, collectively, the “RIHL Guaranty”) to the Lenders (including the
Issuing Bank in its capacity as such) and the Agents (together with the Lenders
collectively, the “Guaranteed Parties”) as follows:

(i) if the Collateral Agent shall direct the Custodian to redeem the Redeemable
Preference Shares of any Account Party (or shall itself give notice of any such
redemption by proxy), RIHL hereby guarantees to the Guaranteed Parties the
payment in full of the redemption price for such Redeemable Preference Shares
from the date such notice of redemption is received by RIHL until the redemption
price is paid in full in cash or in kind, as so specified in such notice of
redemption (such redemption payment to be satisfied by deposit of an amount
equal to the redemption price of cash or marketable securities approved by the
Collateral Agent in the same Custodial Account(s) formerly containing the
Redeemable Preference Shares so redeemed or by transfer of such cash or
marketable securities to the Collateral Agent, as directed by the Collateral
Agent);

(ii) if RIHL shall for any reason fail to redeem any Redeemable Preference
Shares pledged to the Collateral Agent upon a redemption request by the
Collateral Agent (or the Custodian, at the direction of the Collateral Agent)
(x) within three Business Days if the redemption is to be in cash and (y) on the
next succeeding Business Day if the redemption is to be in kind with marketable
securities, RIHL hereby guarantees to the Guaranteed Parties the payment in full
of all the Obligations (as defined below) of all Account Parties until the first
to occur of (A) redemption of all Redeemable Preference Shares pledged to the
Collateral Agent by payment of the redemption price therefor in full in cash or
in kind, as so specified in such notice of redemption (such redemption payment
to be satisfied by deposit of an amount of cash or marketable securities
approved by the Collateral Agent in the same Custodial Account(s) formerly
containing the Redeemable Preference Shares so redeemed or by transfer of such
cash or marketable securities to the Collateral Agent, as directed by the
Collateral Agent); provided that such redemption proceeds (together with the
Collateral Value of all other Collateral of the Account Parties in which the
Collateral Agent then has a perfected first priority Lien, subject only to
Permitted Liens) are not less than and not more than the total Collateral Value
then required for all the Account Parties under the Credit Documents, and
(B) the Termination Requirements (as defined in Section 4(d)(ix) below) are
satisfied;

(iii) upon notice from the Administrative Agent or Collateral Agent to RIHL and
RenRe of failure by the Account Parties and each other holder of Redeemable
Preference Shares, as a whole, to maintain at all times ownership of

 

13



--------------------------------------------------------------------------------

aggregate Unencumbered or Excess Redeemable Preference Shares having an
aggregate Net Asset Value at least equal to 15% of the aggregate Net Asset Value
of all outstanding Redeemable Preference Shares, RIHL hereby guarantees to the
Guaranteed Parties the payment in full of all the Obligations of all Account
Parties until the first to occur of (A) redemption of all Redeemable Preference
Shares pledged to the Collateral Agent by payment of the redemption price
therefor in full in cash or in kind, as so specified in such notice of
redemption (such redemption payment to be satisfied by deposit of an amount of
cash or marketable securities approved by the Collateral Agent in the same
Custodial Account(s) formerly containing the Redeemable Preference Shares so
redeemed or by transfer of such cash or marketable securities to the Collateral
Agent, as directed by the Collateral Agent); provided that such redemption
proceeds (together with the Collateral Value of all other Collateral of the
Account Parties in which the Collateral Agent then has a perfected first
priority Lien, subject only to Permitted Liens) are not less than and not more
than the total Collateral Value then required for all the Account Parties under
the Credit Documents, and (B) the Termination Requirements are satisfied;

(iv) upon notice from the Administrative Agent or Collateral Agent to RIHL and
RenRe of any Account Party’s failure to maintain ownership of Unencumbered or
Excess Redeemable Preference Shares having an aggregate Net Asset Value at least
equal to 15% of the aggregate Net Asset Value of all outstanding Redeemable
Preference Shares pledged by such Account Party pursuant to the Security
Documents (less the amount allocated to such Account Party of any amount
deposited into a Cash Collateral Account pursuant to Section 2.14(b)(iii) of the
Reimbursement Agreement), RIHL hereby guarantees to the Guaranteed Parties the
payment in full of all Obligations of such Account Party until the first to
occur of (A) redemption of all Redeemable Preference Shares pledged to the
Collateral Agent by such Account Party by payment of the redemption price
therefor in full in cash or in kind, as so specified in such notice of
redemption (such redemption payment to be satisfied by deposit of an amount of
cash or marketable securities approved by the Collateral Agent in the same
Custodial Account(s) formerly containing the Redeemable Preference Shares so
redeemed or by transfer of such cash or marketable securities to the Collateral
Agent, as directed by the Collateral Agent); provided that such redemption
proceeds (together with the Collateral Value of all other Collateral of such
Account Party in which the Collateral Agent then has a perfected first priority
Lien, subject only to Permitted Liens) are not less than and not more than the
total Collateral Value then required for such Account Party under the Credit
Documents, and (B) the Termination Requirements are satisfied; and

(v) if (x) any representation or warranty made by RIHL in Section 1 of this
Agreement or in any other Credit Document or in any certificate, instrument,
report or other document furnished in connection therewith shall prove to have
been false or misleading in any material respect as of the time made, deemed
made or furnished, or (y) RIHL shall fail in any material respect to comply with
the covenants set forth in Section 2 or Section 3 of this Agreement, RIHL hereby

 

14



--------------------------------------------------------------------------------

guarantees to the Lender Parties the payment in full of all the Obligations of
all the Account Parties until the first to occur of (A) redemption of all
Redeemable Preference Shares pledged to the Collateral Agent by payment of the
redemption price therefore in full in cash or in kind, as so specified in such
notice of redemption (such redemption payment to be satisfied by deposit of an
amount of cash or marketable securities approved by the Collateral Agent in the
same Custodial Account(s) formerly containing the Redeemable Preference Shares
so redeemed or by transfer of such cash or marketable securities to the
Collateral Agent, as directed by the Collateral Agent); provided that such
redemption proceeds (together with the Collateral Value of all other Collateral
of the Account Parties in which the Collateral Agent then has a perfected first
priority Lien, subject only to Permitted Liens) are not less than and not more
than the total Collateral Value then required for all Account Parties under the
Credit Documents, and (B) the Termination Requirements are satisfied.

(b) RIHL acknowledges and agrees that each RIHL Guaranty is an irrevocable and
unconditional guarantee of the full and prompt payment to the Lender Parties as
a primary obligor, and not a guaranty of collection, of the following respective
amounts:

(i) in the case of a RIHL Guaranty under Section 4(a)(i), recourse under such
RIHL Guaranty shall be limited to the aggregate redemption price for the
Redeemable Preference Shares so to be redeemed, plus any Other Obligations (as
defined in Section 4(c) below) relating to such RIHL Guaranty;

(ii) in the case of a RIHL Guaranty under Section 4(a)(iv), recourse under such
RIHL Guaranty shall be limited to the aggregate Net Asset Value of (x) all
Redeemable Preference Shares pledged to the Collateral Agent by the applicable
Account Party under its Pledge Agreement and (y) all unpledged Redeemable
Preference Shares, owned by such Account Party, in each case as of the time of
the occurrence of the triggering event for such RIHL Guaranty, plus any Other
Obligations related to such RIHL Guaranty;

(iii) in the case of a RIHL Guaranty under Section 4(a)(ii), (iii) or (v),
recourse under such RIHL Guaranty shall be limited to aggregate Net Asset Value
of (x) all Redeemable Preference Shares pledged to the Collateral Agent by all
the Account Parties under the Pledge Agreements and (y) all unpledged Redeemable
Preference Shares owned by all of the Account Parties, in each case as of the
time of the occurrence of the triggering event for such RIHL Guaranty, plus any
Other Obligations related to such RIHL Guaranty.

For purposes of this Section 4, with respect to each Account Party (or, if
applicable, all the Account Parties), “Obligations” shall mean all Obligations
of the applicable Account Party or Parties owing under the Reimbursement
Agreement and the other Credit Documents, at any time and from time to time as
and when due (whether at the stated maturity, by acceleration or otherwise),
including, without limitation, all principal of and interest on any Letter of
Credit Advances to such Account Party or Parties, all Reimbursement Obligations
of such Account Party or Parties in respect of Letters of Credit, all fees,
expenses, indemnities and other amounts

 

15



--------------------------------------------------------------------------------

payable by such Account Party or Parties under the Reimbursement Agreement or
any other Credit Document (including interest accruing after the filing of a
petition or commencement of a case by or with respect to such Account Party or
Parties seeking relief under any applicable federal and state laws pertaining to
bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any other Debtor Relief Laws (collectively,
“Insolvency Laws”), whether or not the claim for such interest is allowed in
such proceeding), and all Obligations that, but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due,
and all liabilities and obligations described in clause (i), (ii) or (iii) of
this Section 4(b), as applicable, being collectively, the “Guaranteed
Obligations” for the respective RIHL Guaranty.

(c) RIHL further agrees to pay or reimburse upon demand all reasonable costs and
expenses (including, without limitation, reasonable Attorney Costs) incurred or
paid by (i) any Guaranteed Party in connection with any suit, action or
proceeding to enforce or protect any rights of the Guaranteed Parties hereunder
and (ii) the Administrative Agent in connection with any amendment, modification
or waiver hereof or consent pursuant hereto, and to indemnify and hold each
Guaranteed Party and its directors, officers, employees, agents and Affiliates
harmless from and against any and all claims, losses, damages, obligations,
liabilities, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) of any kind or nature whatsoever,
whether direct, indirect or consequential, that may at any time be imposed on,
incurred by or asserted against any such indemnified party as a result of,
arising from or in any way relating to the RIHL Guaranty or the collection or
enforcement of the Guaranteed Obligations; provided, however, that no
indemnified party shall have the right to be indemnified hereunder for any such
claims, losses, costs and expenses to the extent determined by a final and
nonappealable judgment of a court of competent jurisdiction or pursuant to
arbitration as set forth herein to have resulted from the gross negligence or
willful misconduct of such indemnified party (all liabilities and obligations
described in this Section 4(c), collectively with respect to an RIHL Guaranty,
being the “Other Obligations” for such RIHL Guaranty; and the Other Obligations
with respect to an RIHL Guaranty, together with the applicable Guaranteed
Obligations” for such RIHL Guaranty, being the “Total Obligations” for such
respective RIHL Guaranty).

(d) RIHL agrees that its obligations hereunder are irrevocable, absolute and
unconditional, are independent of the Guaranteed Obligations and any Collateral
or other security therefor or other guaranty or liability in respect thereof,
whether given by RIHL or any other Person, and shall not be discharged, limited
or otherwise affected by reason of any of the following, whether or not RIHL has
notice or knowledge thereof:

(i) any change in the time, manner or place of payment of, or in any other term
of, any Guaranteed Obligations or any guaranty or other liability in respect
thereof, or any amendment, modification or supplement to, restatement of, or
consent to any rescission or waiver of or departure from, any provisions of the
Reimbursement Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;

 

16



--------------------------------------------------------------------------------

(ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the
Reimbursement Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;

(iii) the taking, acceptance or release of other guarantees of any Guaranteed
Obligations or additional Collateral or other security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof;

(iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;

(v) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
Collateral or other security for any of the foregoing; any sale, exchange,
release, substitution, compromise or other action in respect of any such
Collateral or other security; or any failure to create, protect, perfect,
secure, insure, continue or maintain any Liens in any such Collateral or other
security;

(vi) the exercise of any right or remedy available under the Credit Documents,
at law, in equity or otherwise in respect of any Collateral or other security
for any Guaranteed Obligations or for any guaranty or other liability in respect
thereof, in any order and by any manner thereby permitted, including without
limitation foreclosure on any such Collateral or other security by any manner of
sale thereby permitted, whether or not every aspect of such sale is commercially
reasonable;

(vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of any other Credit Party or any other Person directly or
indirectly liable for any Guaranteed Obligations;

(viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of any other
Credit Party or any other Person directly or indirectly liable for any
Guaranteed Obligations, regardless of what Guaranteed Obligations may remain
unpaid after any such application; or

(ix) any other circumstance that might otherwise constitute a legal or equitable
discharge of, or a defense, set-off or counterclaim available to, RIHL, any
other Credit Party or a surety or guarantor generally, other than the

 

17



--------------------------------------------------------------------------------

occurrence of all of the following: (x) the payment in full of the Total
Obligations with respect to such RIHL Guaranty, and (y) the Termination Date
under the Reimbursement Agreement (the events in clauses (x) and (y) above
being, collectively, the “Termination Requirements”).

 

  (e) RIHL hereby knowingly, voluntarily and expressly waives:

(i) presentment, demand for payment, demand for performance, protest and notice
of any other kind, including, without limitation, notice of nonpayment or other
nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to any Account Party and of any of the matters
referred to in Section 4(d) and of any rights to consent thereto;

(ii) any right to require the Guaranteed Parties or any of them, as a condition
of payment or performance by RIHL hereunder, to proceed against, or to exhaust
or have resort to any Collateral or other security from or any deposit balance
or other credit in favor of, any Account Party or any other Person directly or
indirectly liable for any Guaranteed Obligations, or to pursue any other remedy
or enforce any other right; and any other defense based on an election of
remedies with respect to any Collateral or other security for any Guaranteed
Obligations of for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or extinguish any right of
indemnification, contribution, reimbursement or subrogation or other right or
remedy of RIHL against any Account Party or any other Person directly or
indirectly liable for any Guaranteed Obligations or any such Collateral or other
security;

(iii) any right or defense based on or arising by reason of any right or defense
of any Account Party or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of any
Account Party or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of any Account Party for any reason other than the
satisfaction of the Termination Requirements;

(iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing,
and promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;

(v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party

 

18



--------------------------------------------------------------------------------

(including, without limitation, failure of consideration, statute of
limitations, payment, accord and satisfaction and usury), other than compulsory
counterclaims; and

(vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of the RIHL Guaranty.

(f) RIHL hereby agrees that, until satisfaction of the Termination Requirements,
it will not exercise or seek to exercise any claim or right that it may have
against any Account Party at any time as a result of any payment made under or
in connection with the RIHL Guaranty or the performance or enforcement hereof,
including any right of subrogation to the rights of any of the Guaranteed
Parties against any Account Party, any right of indemnity, contribution or
reimbursement against any Account Party, any right to enforce any remedies of
any Guaranteed Party against any Account Party, or any benefit of, or any right
to participate in, any Collateral or other security held by any Guaranteed Party
to secure payment of the Guaranteed Obligations, in each case whether such
claims or rights arise by contract, statute (including without limitation the
Bankruptcy Code), common law or otherwise. RIHL further agrees that all
indebtedness and other obligations, whether now or hereafter existing, of any
Account Party to RIHL, including, without limitation, (i) any such indebtedness
in any proceeding under any Debtor Relief Law and (ii) any intercompany
receivables, together with any interest thereon, shall be, and hereby are,
subordinated and made junior in right of payment to the Total Obligations. RIHL
further agrees that if any amount shall be paid to or any distribution received
by RIHL (i) on account of any such indebtedness at any time after the occurrence
and during the continuance of an Event of Default, or (ii) on account of any
such rights of subrogation, indemnity, contribution or reimbursement at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Administrative Agent in the form received (with any necessary endorsements in
the case of written instruments), to be applied against the Guaranteed
Obligations, whether or not matured, in accordance with the terms of the
applicable Credit Documents and without in any way discharging, limiting or
otherwise affecting the liability of RIHL under any other provision of the RIHL
Guaranty. Additionally, in the event any Account Party becomes a “debtor” within
the meaning of the Bankruptcy Code, the Administrative Agent shall be entitled,
at its option, on behalf of the Guaranteed Parties and as attorney-in-fact for
RIHL, and is hereby authorized and appointed by RIHL, to file proofs of claim on
behalf of RIHL and vote the rights of RIHL in any plan of reorganization, and to
demand, sue for, collect and receive every payment and distribution on any
indebtedness of such Account Party to RIHL in any such proceeding, RIHL hereby
assigning to the Administrative Agent all of its rights in respect of any such
claim, including the right to receive payments and distributions in respect
thereof. Notwithstanding the foregoing, RIHL may deem and treat each payment by
it under an RIHL Guaranty as a redemption of Redeemable Preference Shares of the
relevant Account Party.

 

19



--------------------------------------------------------------------------------

(g) RIHL represents that it has knowledge of each Account Party’s financial
condition and affairs and that it has adequate means to obtain from each Account
Party on an ongoing basis information relating thereto and to such Account
Party’s ability to pay and perform the Guaranteed Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Agreement is in effect. RIHL agrees that the Guaranteed Parties shall have
no obligation to investigate the financial condition or affairs of any Account
Party for the benefit of RIHL nor to advise RIHL of any fact respecting, or any
change in, the financial condition or affairs of any Account Party that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to RIHL, or might (or does) materially increase the risk of
RIHL as guarantor, or might (or would) affect the willingness of RIHL to
continue as a guarantor of the Guaranteed Obligations.

(h) RIHL agrees that, if any Guaranteed Obligations under a RIHL Guaranty are
not paid in full when and as the same shall become due (whether at the stated
maturity, by acceleration or otherwise), and without limitation of any other
right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against RIHL, RIHL will forthwith pay or cause to be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, an amount,
subject to the limitations contained in Section 4(b), equal to the amount of the
applicable Guaranteed Obligations then due and owing as aforesaid.

(i) All payments made by RIHL hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with Section 2.7 of the Reimbursement Agreement, free and clear of
and without deduction for any Taxes, RIHL hereby agreeing to comply with and be
bound by the provisions of Section 2.7 of the Reimbursement Agreement in respect
of all payments made by it hereunder and the provisions of which Section are
hereby incorporated into and made a part of this Agreement by this reference as
if set forth herein at length.

(j) All payments made hereunder with respect to a RIHL Guaranty shall be applied
upon receipt as follows:

(x) first, to the payment of all Other Obligations owing to the Guaranteed
Parties with respect to such RIHL Guaranty;

(y) second, after payment in full of the amounts specified in clause (x) above,
to the ratable payment of all other Total Obligations owing to the Guaranteed
Parties with respect to such RIHL Guaranty; and

(z) third, after payment in full of the amounts specified in clauses (i) and
(ii) above, and following the termination of any other RIHL Guaranty then in
effect, to RIHL or any other Person lawfully entitled to receive such surplus.

(k) In addition to all other rights and remedies available under the Credit
Documents or applicable law or otherwise, upon and at any time after the
occurrence and

 

20



--------------------------------------------------------------------------------

during the continuance of any default by RIHL under this Agreement, each
Guaranteed Party may, and is hereby authorized by RIHL, at any such time and
from time to time, to the fullest extent permitted by applicable law, without
presentment, demand, protest or other notice of any kind, all of which are
hereby knowingly and expressly waived by RIHL, to set off and to apply any and
all deposits (general or special, time or demand, provisional or final) and any
other property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Guaranteed Party
to or for the credit or the account of RIHL against any or all of the
obligations of RIHL to such Guaranteed Party hereunder now or hereafter
existing, whether or not such obligations may be unmatured, RIHL hereby granting
to each Guaranteed Party a continuing security interest in and Lien upon all
such deposits and other property as security for such obligations. Each
Guaranteed Party agrees to notify RIHL promptly after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

(l) The Guaranteed Parties agree that, except as provided above in Section 4(k),
the RIHL Guaranty may be enforced only by the Administrative Agent, acting upon
the instructions or with the consent of the Required Lenders as provided for in
the Reimbursement Agreement, and that no Guaranteed Party shall have any right
individually to enforce or seek to enforce any RIHL Guaranty or to realize upon
any Collateral or other security given to secure the payment and performance of
RIHL’s obligations hereunder. The obligations of RIHL hereunder are independent
of the Guaranteed Obligations, and a separate action or actions may be brought
against RIHL whether or not action is brought against any Account Party and
whether or not any Account Party is joined in any such action. RIHL agrees that
to the extent all or part of any payment of the Guaranteed Obligations made by
any Person is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by or on behalf of any
Guaranteed Party to a trustee, receiver or any other party under any Insolvency
Laws (the amount of any such payment, a “Reclaimed Amount”), then, to the extent
of such Reclaimed Amount, the applicable RIHL Guaranty shall continue in full
force and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and RIHL acknowledges that the term “Guaranteed Obligations” includes
all Reclaimed Amounts that may arise from time to time.

(m) Each RIHL Guaranty is a continuing guaranty and, subject to the limitations
contained in Section 4(b), covers all of the applicable Guaranteed Obligations
as the same may arise and be outstanding at any time and from time to time from
and after the date hereof, and shall (i) remain in full force and effect until
satisfaction of all of the Termination Requirements with respect to such RIHL
Guaranty (provided that the provisions of Section 4(c) shall survive any
termination of such RIHL Guaranty), (ii) be binding upon and enforceable against
RIHL and its successors and assigns (provided, however, that RIHL may not sell,
assign or transfer any of its rights, interests, duties or obligations hereunder
without the prior written consent of the Lenders) and (iii) inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and assigns.
Without limiting the generality of clause (iii) above, any Guaranteed Party may,
in accordance with the provisions of the Reimbursement Agreement, assign all or
a

 

21



--------------------------------------------------------------------------------

portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. RIHL hereby irrevocably waives notice of and consents in advance
to the assignment as provided above from time to time by any Guaranteed Party of
all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Agreement.

(n) RIHL acknowledges and agrees that its obligations under each RIHL Guaranty
are secured by the collateral pledged under the RIHL Pledge Agreement and the
related Control Agreements.

5. RIHL Pledge Agreement; RIHL Control Agreements. To secure its obligations
under the RIHL Guaranty, RIHL has executed and delivered to the Collateral Agent
the RIHL Pledge Agreement, and has entered into the RIHL Control Agreements with
The Bank of New York Mellon and the Collateral Agent.

6. Specific Performance. RIHL acknowledges that substantial and irreparable
damage would occur in the event that any of the provisions of this Agreement are
not performed in accordance with the terms hereof and that the Administrative
Agent and other Lender Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

7. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by RIHL from, any provision of this
Agreement shall be effective unless in a writing signed by the Administrative
Agent on behalf of such of the Lenders as may be required under the provisions
of the Reimbursement Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

8. Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS HAVE BEEN EXECUTED, DELIVERED AND ACCEPTED IN, AND SHALL BE DEEMED TO
HAVE BEEN MADE IN, NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF).
RIHL HEREBY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN
NEW YORK COUNTY, NEW YORK OR ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN
DISTRICT OF THE STATE OF NEW YORK FOR ANY PROCEEDING INSTITUTED HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH
ANY AGENT OR ANY LENDER OR

 

22



--------------------------------------------------------------------------------

ANY CREDIT PARTY IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF,
OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT OR ANY LENDER OR PROCEEDING TO
WHICH ANY AGENT OR ANY LENDER OR ANY CREDIT PARTY IS A PARTY. RIHL IRREVOCABLY
AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY JUDGMENT
RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION THAT IT MAY
HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY SUCH PROCEEDING. RIHL CONSENTS THAT ALL SERVICE OF PROCESS BE
MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE ADDRESS OF ITS AGENT
FOR SERVICE OF PROCESS, WILLKIE FARR & GALLAGHER LLP, ATTN: LESLIE M. MAZZA, AT
787 SEVENTH AVENUE, NEW YORK, NEW YORK 10019, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

9. Notices. All notices and other communications provided for hereunder shall be
in writing (including facsimile transmission) and mailed, telecopied or
delivered (a) if to RIHL, in care of RenRe and at RenRe’s address for notices
set forth in the Reimbursement Agreement and (b) if to any Lender Party, at its
address for notices set forth in the Reimbursement Agreement; or to such other
address as any of the Persons listed above may designate for itself by like
notice to the other Persons listed above; and in each case, with copies to such
other Persons as may be specified under the provisions of the Reimbursement
Agreement. All such notices and communications shall be deemed to have been
given (i) if mailed as provided above by any method other than overnight
delivery service, on the third Business Day after deposit in the mails, (ii) if
mailed by overnight delivery service or telecopied, when delivered for overnight
delivery or transmitted by telecopier, respectively, or (iii) if delivered by
hand, upon delivery; provided that notices and communications to the
Administrative Agent or the Collateral Agent shall not be effective until
received by such party.

10. Severability. To the extent any provision of this Agreement is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

11. Construction. The headings of the various sections and subsections of this
Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

 

23



--------------------------------------------------------------------------------

12. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Agreement shall
become effective upon the execution and delivery by RIHL.

13. Accession. RIHL agrees that it shall cause each entity which becomes a
shareholder in RIHL subsequent to the date of this Agreement to execute and
deliver to the Administrative Agent a consent to this Agreement and RIHL’s
obligations hereunder in form and substance satisfactory to the Administrative
Agent; which, for RenRe Subsidiaries and Affiliates that become Account Parties
under the Reimbursement Agreement, may take the form of an accession to the
Reimbursement Agreement.

(Signatures begin on following page.)

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, RIHL has caused this Agreement to be executed as a deed by
its duly authorized officers as of the date first above written.

 

RENAISSANCE INVESTMENT HOLDINGS LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer

Accepted and agreed to as of the date first above written:

WELLS FARGO BANK, NATIONAL ASSOCIATION, (as successor by merger to Wachovia
Bank, National Association) as Administrative Agent on behalf of the Lender
Parties

 

By:  

/s/ Karen Hanke

Name:   Karen Hanke Title:   Director

Signature Page - RIHL Second A&R Undertaking and Agreement - Page 1 of 2



--------------------------------------------------------------------------------

By their acknowledgement and countersignature below of this Agreement, each of
the shareholders of RIHL hereby irrevocably and unconditionally consent, as of
the date first above written, to the terms of this Agreement and the related
RIHL Pledge Agreement and RIHL Control Agreements referred to herein, and to the
performance by RIHL of this Agreement and the other Credit Documents (including
the RIHL Guaranty, the RIHL Pledge Agreement and RIHL Control Agreements) in
accordance with the respective terms thereof:

 

RENAISSANCE REINSURANCE LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer GLENCOE INSURANCE LTD.
By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer RENAISSANCERE
HOLDINGS, LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer

Signature Page - RIHL Second A&R Undertaking and Agreement - Page 2 of 2